AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}

Luis Nazario Torres-Teodoro Case Number : 3:19-mj-23162

Jason T. Conforti

- Defendant's Attorney E i L = Fr)

REGISTRATION NO. 88015298 .

 

 

 

 

 

 

 

 

THE DEFENDANT: | — AUG 08 2019
I pleaded guilty to count(s) ‘1 of Complaint .
Vo te “he st I
L) was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. . nia a EP UTY
Accordingly, the defendant is adjudged guilty of such count{s), which involve the following offense(s):.
Title & Section . Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) | ‘|
ol The defendant has been found not guilty on count(s)
© Count(s) dismissed on the motion of the United States.
IMPRISONMENT .

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

cf TIME SERVED - Oo. days

XI Assessment: $10 WAIVED [& Fine: WAIVED

| Court recommends USMS, ICE or DHS or other arresting agency teturn all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L1 Court recommends defendant be deported/removed with relative, charged in case

 

IT TS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 8, 2019
Date of Imposition of Sentence

Received bz, Lhe

DUSM HONORABLE F. A. GOSSETT II
_ UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy = ss” | oe 3:19-mj-23162

 
